DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 19, 2022.  As directed by the amendment: claim(s) 1, 10, and 19-20 have been amended, claim(s) 4-5, 13 and 14 have been cancelled, and no claim(s) have been added. Thus, claims 1-3, 6-12, and 15-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-12, and 15-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 2017/0258329 A1) (as cited on IDS submitted on 10/02/2020) in view of LeBoeuf (US 2016/0361020 A1) and Koh (US 7,308,309 B1).
Regarding claim 1, Marsh discloses a computer-implemented method comprising: receiving, by a computer system comprising a set of one or more electronic computing devices, heart-related data from one or more hearing instruments (e.g. [0095]; [0137] Figs. 4-6); determining, by the computing system, based on the heart-related data received from the one or more hearing instruments, a heart health measure for a user of the one or more hearing instruments (e.g. [0095]; [0099]; [0201]), the heart health measure being an indication of one or more aspects of a health of a heart of the user (e.g. [0082]; [0095]; [0099]; [0201] the monitoring and detecting of changes in these parameters can determine the health status of the users), the sub-components comprising a heart rate (e.g. [0078]; [0098]); and outputting, by the computing system, an indication of the heart health measure to the user of the hearing instruments (e.g. [0153] the status feedback of the physiological parameters an alert may sound via the speaker and display). Marsh is silent regarding the sub-components comprising a heart rate recovery; determine the heart health measure based on the plurality of sub-components; and the indication being visually displayed as a number on a GUI.
However, LeBoeuf discloses a method and apparatus for generating assessments using physical activity and biometric parameters through an ear-bud sensor wherein one of the sub-components comprises a heart rate recovery (e.g. [0036]-[0037]; [0068]-[0070];); and the indication being visually displayed as a number on a GUI (e.g. Fig 2:16; Fig 18; [0042]; [0088]-[0089]).
Furthermore, Koh discloses a system and method for diagnosing a patient’s cardiac health through the use of parameter change analysis specifically determine the heart health measure based on the plurality of sub-components (e.g. col 4 lines 66-67 and col 5 lines 1-20; col 15 lines 26-44; Fig 12); and the indication being visually displayed as a number on a GUI (e.g. col 10 lines 50-62; Fig 3/13; col 16 lines 27-46). While Koh utilizes an implantable cardiac device, this prior art is utilized purely to show that if a system has these parameters the data can be analyzed to determine the heart health of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of March to incorporate the teachings of LeBoeuf and Koh wherein the sub-components comprising a heart rate recovery; determine the heart health measure based on the plurality of sub-components; and the indication being visually displayed as a number on a GUI for the purpose of knowing the improvement or deterioration of a user’s health (e.g. LeBoeuf: abstract).
Regarding claim 10, Marsh discloses a computing system comprising: a communication unit configured to receive data from one or more hearing instruments (e.g. Figs.4-6:106 [0072]; [0142]); and one or more processors configured to: receive heart-related data from one or more hearing instruments (e.g. [0104]; [0134] Fig 1:70); determine, based on the heart-related data received from the one or more hearing instruments, a heart health measure for a user of the one or more hearing instruments, the heart health measure being an indication of one or more aspects of a health of a heart of the user (e.g. [0082]; [0095]; [0099]; [0201] the monitoring and detecting of changes in these parameters can determine the health status of the users), the sub-components comprising a heart rate (e.g. [0078]; [0098]); and output an indication of the heart health measure to the user of the hearing instruments (e.g. [0153] the status feedback of the physiological parameters an alert may sound via the speaker and display). Marsh is silent regarding the sub-components comprising a heart rate recovery; determine the heart health measure based on the plurality of sub-components; and the indication being visually displayed as a number on a GUI.
However, LeBoeuf discloses a method and apparatus for generating assessments using physical activity and biometric parameters through an ear-bud sensor wherein one of the sub-components comprises a heart rate recovery (e.g. [0036]-[0037]; [0068]-[0070];); and the indication being visually displayed as a number on a GUI (e.g. Fig 2:16; Fig 18; [0042]; [0088]-[0089]).
Furthermore, Koh discloses a system and method for diagnosing a patient’s cardiac health through the use of parameter change analysis specifically determine the heart health measure based on the plurality of sub-components (e.g. col 4 lines 66-67 and col 5 lines 1-20; col 15 lines 26-44; Fig 12); and the indication being visually displayed as a number on a GUI (e.g. col 10 lines 50-62; Fig 3/13; col 16 lines 27-46). While Koh utilizes an implantable cardiac device, this prior art is utilized purely to show that if a system has these parameters the data can be analyzed to determine the heart health of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of March to incorporate the teachings of LeBoeuf and Koh wherein the sub-components comprising a heart rate recovery; determine the heart health measure based on the plurality of sub-components; and the indication being visually displayed as a number on a GUI for the purpose of knowing the improvement or deterioration of a user’s health (e.g. LeBoeuf: abstract).
Regarding claims 2 and 11, modified Marsh discloses wherein: a particular hearing instrument in the set of hearing instruments is configured to receive a request for the heart-related data and wirelessly transmit the heart-related data in response to the request, wherein the request is initiated by the user of the one or more hearing instruments (e.g. Marsh: [0142]; [0146]; [0175]  the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded), the particular hearing instrument uses electrical energy from a battery internal to the particular hearing instrument to wirelessly transmit the heart-related data to the computing system in response to the request (e.g. Marsh: [0142]; [0146] Figs. 4-6:107), determining the heart health measure comprises increasing, by the computing system, a point total of the user by one or more points based on a number of times that the user initiated a request for the heart-related data during a scoring time period (e.g. Marsh: [0142]; [0146]; [0175]  the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded are averaged (which is based on a number of set specific intervals (or requests)) and the average measurement (or point(s)) is communicated to the subject); and the method further comprises: determining, by the computing system, based on the heart-related data, whether to generate a notification (e.g. Marsh: [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user); and based on a determination to generate the notification, sending, by the computing device, the notification to one or more recipients (e.g. Marsh: [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user).
Regarding claims 3 and 12, modified Marsh discloses wherein the one or more recipients include at least one of: the user of the hearing instruments (e.g. Marsh: [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user), or a third party, wherein the third party is a party other than the user of the hearing instruments and other than a provider of the computing system.
Regarding claims 9 and 18, modified Marsh discloses wherein: the heart-related data from the one or more hearing instruments is based on one or more of: a signal from a photoplethysmography (PPG) sensor of the one or more hearing instruments, a signal from an inertial measurement unit (IMU) of the one or more hearing instruments, or one or more signals from electrocardiogram (ECG) electrodes of the one or more hearing instruments (e.g. Marsh: [0068]; [0088] [0142]; [0145] Figs. 4-6:103 ).
Regarding claim 19, Marsh discloses a non-transitory computer readable storage medium having instructions stored thereon that, when executed, cause a computing system to: receive heart-related data from one or more hearing instruments (e.g. [0095]; [0137] Figs. 4-6); determine based on the heart-related data received from the one or more hearing instruments, a plurality of sub-components of a heart health measure for a user of the one or more hearing instruments (e.g. [0095]; [0099]; [0201]), the heart health measure being an indication of one or more aspects of a health of a heart of the user (e.g. [0082]; [0095]; [0099]; [0201] the monitoring and detecting of changes in these parameters can determine the health status of the users); the sub-components comprising a heart rate (e.g. [0078]; [0098]); and output an indication of the heart health measure to the user of the hearing instruments (e.g. [0153] the status feedback of the physiological parameters an alert may sound via the speaker and display). Marsh is silent regarding the sub-components comprising a heart rate recovery; determine the heart health measure based on the plurality of sub-components; and the indication being visually displayed as a number on a GUI.
However, LeBoeuf discloses a method and apparatus for generating assessments using physical activity and biometric parameters through an ear-bud sensor wherein one of the sub-components comprises a heart rate recovery (e.g. [0036]-[0037]; [0068]-[0070];); and the indication being visually displayed as a number on a GUI (e.g. Fig 2:16; Fig 18; [0042]; [0088]-[0089]).
Furthermore, Koh discloses a system and method for diagnosing a patient’s cardiac health through the use of parameter change analysis specifically determine the heart health measure based on the plurality of sub-components (e.g. col 4 lines 66-67 and col 5 lines 1-20; col 15 lines 26-44; Fig 12); and the indication being visually displayed as a number on a GUI (e.g. col 10 lines 50-62; Fig 3/13; col 16 lines 27-46). While Koh utilizes an implantable cardiac device, this prior art is utilized purely to show that if a system has these parameters the data can be analyzed to determine the heart health of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of March to incorporate the teachings of LeBoeuf and Koh wherein the sub-components comprising a heart rate recovery; determine the heart health measure based on the plurality of sub-components; and the indication being visually displayed as a number on a GUI for the purpose of knowing the improvement or deterioration of a user’s health (e.g. LeBoeuf: abstract).
Regarding claim 20, modified Marsh discloses a particular hearing instrument in the set of hearing instruments is configured to receive a request for the heart-related data and wirelessly transmit the heart-related data in response to the request, wherein the request is initiated by the user of the one or more hearing instruments (e.g. Marsh: [0142]; [0146]; [0175] the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded), the particular hearing instrument uses electrical energy from a battery internal to the particular hearing instrument to wirelessly transmit the heart-related data to the computing system in response to the request (e.g. Marsh: [0142]; [0146] Figs. 4-6:107), as part of causing the computing system to determine the heart health measure, execution of the instructions causes the computing system to increase a point total of the user by one or more points based on a number of times that the user initiated a request for the heart-related data during a scoring time period (e.g. Marsh: [0142]; [0146]; [0175]  the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded are averaged (which is based on a number of set specific intervals (or requests)) and the average measurement (or point(s)) is communicated to the subject); and execution of the instruction further causes the computing system to: determine, based on the heart-related data, whether to generate a notification (e.g. Marsh: [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user); and based on a determination to generate the notification, send the notification to one or more recipients (e.g. Marsh: [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 24, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792